Citation Nr: 1451222	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  10-36 935	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel
INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from August 1970 to February 1972.  The Veteran died in November 2008.  This matter is before the Board on appeal from a rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In June 2014, a videoconference hearing was held before the undersigned; a transcript is in the record.  


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam Era.

2.  The cause of the Veteran's death is reasonably shown to have been a respiratory carcinoma.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. 38 U.S.C.A. §§ 1110, 1116, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA redefined VA's duties to notify and assist a VA claimant in the development of a claim.  It applies in the instant case.  However, as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.  

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  The Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's discharge certificate shows he served in Vietnam from January 1971 to January 1972.  

The Veteran's service treatment records are silent regarding carcinoma and oro-pharangeal/respiratory diseases.  On service separation examination in February 1972, his mouth and throat were evaluated as normal.

Private medical records show that in August 2007 the Veteran was seen for a right tonsillar mass; imaging studies a few months earlier showed right cervical adenopathy.  Further imaging, including a PET scan revealed an area in the tonsil that was suspicious.  The diagnosis was right tonsillar mass with evidence of metastatic disease.  The examiner stated he believed it to be a squamous cell carcinoma of the right tonsil.  A biopsy showed poorly differentiated epidermoid carcinoma of the right tonsil

VA outpatient treatment records show in January 2008, it was reported that the Veteran had initially presented in May 2007 with a sore throat.  He was noted to have cervical adenopathy in the neck, and then the biopsy in August 2007 that revealed squamous cell carcinoma.  
The Veteran's death certificate shows the cause of his death was cardiopulmonary stress likely due to recurrent head and neck cancer.

Because the evidence in the record did not adequately resolve all of the medical questions presented, the Board sought a Veterans Health Administration (VHA) medical advisory opinion (based on a review of the entire record) in this matter.  Specifically, the Board requested an opinion as to whether or not the Veteran's death-causing epidermoid tonsillar carcinoma could be considered a respiratory cancer.  In his October 2014 response, the consulting VHA expert, a VA Chief of Otolaryngology (ENT), stated: "Epidermoid carcinoma can arise from the respiratory tract and from sites outside the respiratory tract.  Therefore, a given epidermoid carcinoma might be a respiratory cancer or it might not be."

Dependency and Indemnity compensation is payable (service connection for the cause of death is warranted) when a veteran dies due to a service connected disability.  38 U.S.C.A. § 1310.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §  1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

A Veteran who served in Vietnam during the Vietnam Era is presumed to have been exposed to herbicides/Agent Orange.  If a Veteran so exposed to herbicides acquires  certain listed diseases, including respiratory cancers (cancer of the lung, bronchus, larynx or trachea), such disease may be presumed to be service-connected (as due to such exposure).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309.  
As the Veteran served in Vietnam during the Vietnam Era, he is presumed to have been exposed to Agent Orange.  A consulting VHA expert, who by virtue of his training and experience (Chief of ENT) is eminently qualified to offer an opinion regarding the nature and etiology of the Veteran's death-causing cancer (which the Board finds no reason to question) has opined that the Veteran's epidermoid tonsillar cancer may or may not arise in the respiratory tract.  The Board finds that the wording by the consulting expert signifies that whether or not the Veteran's death-causing cancer was a respiratory cancer is in relative equipoise.  Resolving reasonable doubt in the appellant's favor (as required in such circumstances; see 38 C.F.R. § 4.3), the Board concludes that service connection for the cause of the Veteran's death is warranted.


ORDER

Service connection for the cause of the Veteran's death is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


